Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States as follows: Appellant argued that the provisions of section 63 of the Pari-Mutuel Revenue Law (L. 1940, ch. 254, as amd.) are void as being violative of the Fourteenth Amendment, insofar as they prohibit appellant, as a public employee, from obtaining a license as a mutuel clerk. The Court of Appeals held that, since appellant could not bring himself within subdivision 6 of section 63, he had no standing to challenge the constitutionality of that subdivision, not being aggrieved- thereby. [See 12 N Y 2d 973.]